G. V. Brlndlay, Jr., M.D.                    Opinion    NO.     34-665
Executive Director
Texas State Board of Medical                 Re: Authority of the State Board
   Examiners                                 of Medical Examiners to require
P. 0. Box 13562                              additional    postgraduate    medical
Austin, Texas     78711                      training   of    certain   licensure
                                             applicants

Dear Dr. Brindley:

        You ask about au apparent conflict     between sections   3.04 and 5.04
of the Texas Medical Practice          Act (hereinafter     the act).      article
4495b, V.T.C.S.      Section 3.04 appears to apply to all applicants             for
licenaure by examination whereas section         5.04 applies   specifically       to
students of foreign medical schools who are applicants            for licensure
by examination.      Your questions    turn on whether these provisions          are
mutually exclusive     or whether a student of a foreign medical school
must comply with certain        provisions    in both sections.        A careful
reading of each of these sections          is essential   to understand their
effect.

      Section   3.04 of article    4495b provides,      in full:

                (a)   An   applicant.  to be eligible     for   the
            examination    and issuance of license,   must present
            satisfactory    proof to the board that the appli-
            cant:

                   (1)     is at least   21 years    of age:

                   (2)     is of good professional         character;

                     (3) has completed    60 semester   hours of
                college   courses other than in medical school,
                which courses would be acceptable,    at the time
                of completion,    to The University of Texas for
                credit   ou a bachelor    of arts   degree   or a
                bachelor of science degree;

                     (4) is a graduate of a medical school or
                college  that was approved by the board at the
                time the degree was conferred; and




                                         p. 3032       .
Dr. G. V. Brindley,      Jr.   - Page 2 (JM-665)




                   (5)    has successfully        completed a oae year
               program of graduate medical training                 approved
               by the board.       In addition        to other licensure
               requirements,      the board may require              by rule
               and regulation        thst     graduates        of     medical
               school 6 located     outside      t:he United States and:
               Canada comply vith other requirements                that the
               board considers      appropriate,        including    but not
               limited to additional        graduate medical training
               in the United States,         except those who qualify
               for 1,icensure in Sectioo             5.04 of this Act.
               However, the applicant           shall     be eligible     for
               examination prior to complying with Subdlvisioa
               (5) of Subsection (a) of this section but shall
               not be eligible        for the Issuance            of au uu-
               restricted     license     until     the requirements       of
               this subsection have been satisfied.

               (b)  Applications  for examination must be made
           in writing,   verified  by affidavit,  filed with the
           board   on forma prescribed       by the board,   and
           accompanied by a fee as the board determines to be
           reasonable.    (Emphasis added).

     Section   5.04 of article      4495b provides,      in full:

               (a)  NotwithstandIng         any other  provision    of
           law, an individual     who      has been a student of a
           foreign   medical school       is eligible  for licensure
           to practice   medicine in      this state if he:

                   (1)    has studied   medicine in a reputable
               medical    school as defined by the board located
               outside    the United States:

                  (2)  has completed all of the didactic               work
               of the foreign medical school;

                   (3)     has attained a score satisfactory     to a
               medical school in the United States approved by
               the Liaison Committee on Medical Education on a
               qualifying      examination and has satisfactorily
               completed      one academic      year  of  supervised
               clinical     training   for foreign medical students
               as defined by the American Medical Association
               Council on Medical Education under the diree-
               tion     of   the medical     school  in the United
               States;

                  (4)   has attained        a passing   score on the
               Education Council for        Foreign Medical Graduates



                                      p. 3033
Dr. G. V. Brindley,   Jr.   - Page 3      (JM-665)




              examination,  or other       examination,    if   required
              by the board; and

                 (5)  has passed the examination required              by
              the board of all applicants for license.

          sec~",~n Satisf ac ti on of the requirements of Sub-
                    (a) of this section      are in lieu of the
          completion     of any requirements      of the foreign
          medical school beyond completion       of the didactic
          work,    and no other      requirements    shall  be a
          condition    of licensure    to practice   medicine   in
          this state.

              (c)  Satisfaction    of the requirements specified
          in Subsection (a) of this section shall be In lieu
          of certification      by the Educational     Council for
          Foreign   Medical Graduates,      and the certification
          is not a condition         of   licensure   to practice
          medicine in this state        for candidates    who have
          completed the requirements        of Subsection    (a) of
          this section.

              (d) A hospital       that is licensed by this state,
          that is operated         by the state        or a political
          subdivision     of the atate.       or that receives      state
          financial    assistance,     directly    or indirectly,     may
          not require an individual           who has been a student
          of   a foreign        medical     school    to satisfy       any
          requirements       other     than     those     contained     in
          Subdivisions     (1).   (2).   (3). and (4) of Subsection
          (a)    of   this    section     prior    to    commencing an
          internship or residency.

              (e)   A document granted       by a medical school
          located outside the United States issued after the
          completion of all the didactic        work of the foreign
          medical    school   shall,     on certification     by the
          medical school in the United States in which the
          training    was received     of satisfactory    completion
          by the person to vhom the document was issued of
          the requirements      listed     in Subdivision     (3) of
          Subsection    (a) of this section,      be considered   the
          equivalent    of a degree of doctor of medicine or
          doctor   of osteopathy     for purposes of licensure.
          (Emphasis added).

      The epparent conflict  between sections    3.04 and 5.04 of the act
stems from the underscored language in subsection 3.04(a),      subdivision
5 and subsections    (a) and (b) of section       5.04.   You suggest    that
subdivision  (5) of subsection   3.04(a)  implicitly    repeals subsections



                                     p.   3034
Dr. G. V. Brindley,     Jr.   - Page 4




5.04(a)   and (b).    In 1981 the legislature          incorporated    both sections
3.04 and 5.04 Into article        4495b in the same act.         See Acts 1981. 67th
Leg., 1st C.S., ch. 1. 91, at 1. Acts of the same legislative                  session
must be construed       together;      courts    vi11 not presume one to have
annulled the other.      Wright v. Broeter,        196 S.U.Zd 82, 85 (Tex. 1946).
This is particularly     ‘true with regard to two statutes            reenacted    into
one code.     Subdivision      (5) of subsection        3.04(a)    was not added to
article   4495b. however, until         1983.     See Acts 1983, 68th Leg.,         ch.
974. 53, at 5291, 5293.         When there exix        an irreconcilable     conflict
between two statutes         or two provisions         of a statute,       the later
enactment will ordinarily        control.     See Wright v. Broeter,       196 S.W.Zd
at 85.     Subsection   3.04(a).     subdiviz        (5) and subsections       5.04(a)
and (b) are not inconsistent.             In fact,   because subsection       3.04(a),
subdivision    (5) refers    specifically      to section     5.04, the legislature
must have intended section        3.04 to be construed vlth section 5.04.

      Your first     specific   question   is whether subdivision    (5)   of
subsection   3.04(a) authorizes    the board to require additional  graduate
training of students of foreign medical schools.       The relevant portion
of subdivision    (5) provides that

            [i]n addition to other licensure    requirements,    the
            board may require      by rule and regulation      that
            graduates    of   medical  schools   located   outside
            the United States     and Canada comply with other
            requirements that the board considers appropriate,
            including   but not limited    to additional  graduate
            medical   training   in the United States,       except
            those who qualify for licensure    in section 5.04 of
            this Act.    (Emphasis added).

V.T.C.S. art. 4495b, 13.04(a)(5).     Consequently.  the board clearly   may
not require     additional   graduate training   of students    of  foreign
medical schools who meet the requirements of section 5.04.         The more
difficult  questiou is whether the exception for those who qualify       for
liceasure  under section 5.04 applies only to the “other requirements”
and to the “additional     graduate medical training” or to more general
licensure   requirements   set out in subdivisions     (1) through (4) of
subsection   3.04(a).

       You ask whether the board may apply the requirements            of sub-
divisions   (1) through (4) of subsection     3.04(a) to students of foreign
medical schools.      Subsection  5.04(a)  provides that “[n]otvithstanding
any other provision     of law” a student of a foreign medical school is
“eligible    for licensure”    if he meets   certain  specific  requirements.
Subsection 5.04(b) of the act states that

             (s]atisfaction  of the requirements of Subsection
             (a) of this section are in lieu of the completion
             of any requirements of the foreign medical school
             beyond completion   of the didactic work, and no



                                      p. 3035
Dr. G. V. Brindley,       Jr.   - Page 5




             other    requirements    shall   be         a        condition     of
             licensure    to practice    medicine            in     this   state.
             (Emphasis added).

Pou suggest that subsections    5.04(a) .and (b) only except students                     of
foreign   medical schools   from additional    requirements authorized                    by
subdivision   (5) of subsection   3.04(a),  not from the requirements                     of
subdivisions   (1) through (4).

       Subsection 3.04(a),        subdivision      (5) refers to section 5.04 in the
context of an exception only to the additional                 requirements authorized
in subsection      3.04(a),     subdivision      (5).    By negative implication        this
constitutes      evidence      of    the legislature’s        intent     that    the other
statutory    requirements       in section      3.04 apply to students of foreign
medical schools.         Subdivision       (5) of subsection         3.04(a)     authorizes
the board to impose by rulemaking “other                     requirements,”       including
“additional     graduate medical training,”           on students of foreign medical
schools.     These requirements may be imposed “[ijn                  addition     to other
licenaure     requirements.”          This statement        refers    logically      to the
statutory    licensure      requirements      set out in subdivisions          (1) through
(4) of subsection       3.04(a)     and indicates      that these subdivisions         apply
to students of foreign medical schools.                 Subdivision    (5) of subsection
3.04(a) provides that in addition to these licensure requirements.                        the
board may impose “other requirements” and “additional                    graduate medical
training”     except    of “those        who qualify       for licensure        in section
5.04.”    This exception         logically     applies    only to tha phrases “other
requirements”       and “additional         graduate      medical    training,”      not to
“other licensure      requirements.”

       This construction     also follows    from an examination       of the basic
purpose for section 5.04.         Section 5.04 provides a specific        method by
which students of foreign medical schools may complete their graduate
training      in the United States.         Subsection    5.04(b)    provides     that
“[s]atisfaction       of the requirements      of subsection      (a) . . . are ip
lieu    of the completion      of any requirements      of the foreign       medical
school beyond completion         of the didactic      work.”    Consequently,      the
final clause in subsection        5.04(b),   that “no other requirements shall
be a condition        of llcensure     to practice    medicine in this        state.”
logically      refers   only to other requirements      regarding corppletion of
the didactic      work and additional    graduate medical training.




       1. Subsection 3.04(a),        subdivision  (4) requires graduation      from
e medical school       approved by the board.         Subsection   5.04(a).    sub-
divisions    (1) and (2) require         only the completion     of all     of the
didactic   work of a “reputable”        foreign medical school as defined by
the board.      These requirements       are not, however. in conflict.         See
55.04(t)   (completion     of didactic      work and meeting requirementsof
subsection    5.04(a),   subdivision    (3) shell be considered equivalent        of
degree).


                                             p. 3036
Dr. G. V. Brindley,     Jr.   - Page 6




       Finally,   it would be unreasonable      to conclude that the legisla-
ture intended section       5.04 to be a complete substitute         over section
3.04 for all of the requirements for licensure             by examination.      Sub-
divisions     (1) and (2) of subsection        3.04(a)    require,  respectively,
that applicant8     for licenclure be at least 21 year8 of age and of good
professional     character.     Section   5.04    contain8    no similar    general
requirement8 for applicant8       for licensure     who are students of foreign
medical schools.       The Board of Medical Examiners has only the powers
granted expressly       or by necessary       implication     in Texas law.        If
section    5.04 were deemed the exclusive          set of all requirements        for
student8 of foreign medical schools , the board would have no authority
to impose these basic requirements.          For these reasons,     the board may
apply the general requirements          in section     3.04 to a student of a
foreign medical school who applies for licensure            by examination.

                                     SUMMARY

                  The Texas State Board of Medical Examiners
            may    not    impose     the "other        raquirements"     and
            "additional      graduate medical training"          authorized
            by subsection      3.04(s),     subdivision     (5) of article
            4495b. V.T.C.S.,        on studants of foreign          medical
            schools    who meet the requirements             of subsection
            5.04(a)    of article     4495b.    The board may, however.
            apply    the     general,      statutory     requirements     of
            section      3.04    to    students     of   foreign    medical
            schools.




                                                 JIM     UATTOX
                                                 Attorney General of Texas

JACK HIGETOWER
First Assistant Attorney       Genaral

MARTKELLER
Executive Assistant     Attorney     General

JUDGEZOLLIE STEAKLEY
Special Assistant Attorney         General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jennifer Riggs
Aasistant Attorney General




                                       p. 3037